DETAILED ACTION
Applicant: WATANABE, Minoru; FUJIYOSHI, Kentaro; & MIURA, Ryosuke
Assignee: Canon Kabushiki Kaisha
Attorney: Lawrence S. PERRY (Reg. No.: 31,865)
Filing: Amendment filed 28 March 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-11 are currently pending before the Office, and claims 1, 4-6, and 8-11 have been amended to make the claims definite and avoid the cited art.

Response to Arguments
Persuasive Arguments – Prior Art Rejections 
Applicant’s arguments, see Pages 6-10, filed 28 March 2022, with respect to prior art rejections have been fully considered and are persuasive in that the claims were amended to further define the relationship between the “first and second detection elements that are connected to the first signal line” and “correcting a first signal obtained from the first detection element with a second signal obtained from the second detection element”.  The rejection of the claims in view of cited art has been withdrawn. 
Unpersuasive Arguments – Double Patenting Rejection
Applicant's arguments regarding double patenting rejections filed 28 March 2022 have been fully considered but they are not persuasive in that the amended claims are still obvious in view of the patented claims of US Pat. 10,537,295, see below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,537,295. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims are merely broader versions of the ‘295 Patented Claims and utilizing one signal line instead of two signal lines, which would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed inventions to rearrange the use of two signal lines down to one signal line to reduce signal lines and is an obvious design choice, since it has been held that rearrangement of parts is within the skill of one having ordinary skill in the art, see In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Claims 1-28 of U.S. Patent No. 10,537,295
Claims 1-11 of instant application
1. A radiation imaging apparatus comprising:
a plurality of pixels arranged in an array in an image sensing region and configured to obtain a radiation image corresponding to a radiation irradiation dose;
at least one first detecting element and at least one second detecting element each including a conversion element configured to convert radiation into an electrical signal;
the first detecting element and the second detecting element configured to obtain radiation irradiation information corresponding to radiation irradiated to the radiation imaging apparatus, including at least one of start of radiation irradiation, end of radiation irradiation, a radiation irradiation intensity, or a radiation irradiation dose;
a first signal line to which an electrical signal from the first detecting element is configured to be output and a second signal line to which an electrical signal from the second detecting element is configured to be output; and
a signal processing circuit configured to process the electrical signal output from the first detecting element via the first signal line and the electrical signal output from the second detecting element via the second signal line, wherein
the radiation irradiation information is information different from the radiation image,
the first signal line and the second signal line are arranged in the image sensing region or arranged adjacent to the image sensing region,
a sensitivity of the second detecting element to convert radiation into an electrical signal is lower than that of the first detecting element, and
the signal processing circuit generates the radiation irradiation information based on a difference between the electrical signal from the first signal line and the electrical signal from the second signal line.

1. A radiation imaging apparatus comprising:
an imaging region including a plurality of detection elements each including a conversion element configured to convert radiation into an electric signal;
a first signal line; and
a signal processing circuit configured to process a signal output via the first signal line,
wherein the plurality of detection elements include first and second detection elements that are connected to the first signal line,
the first detection element having a first sensitivity  to radiation that is different from a second sensitivity to radiation of the second detection element, and
the signal processing circuit being configured to generate information related to irradiation of radiation to the imaging region by correcting a first signal obtained from the first detection element with a second signal obtained from the second detection element.



Allowable Subject Matter
Claims 1-11 would be allowable if a properly filed terminal disclaimer were filed to overcome the double patenting rejection set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Watanabe et al. – which discloses a radiation imaging apparatus (Watanabe et al.: Fig. 10) including a plurality of detection elements (102,1008) with different sensitivity (¶50 – shielding member created different sensitivity for correction element 1008), a first signal line (1012), and a signal processing circuit (170,171) configured to generate information related to irradiation of radiation (¶26; ¶50).  However, Watanabe et al. fails to disclose first and second detection elements that are connected to the first signal line and it fails to disclose the signal processing circuit being configured to generate information related to irradiation of radiation to the imaging region by correcting a first signal obtained from the first detection element with a second signal obtained from the second detection element.  

    PNG
    media_image1.png
    595
    678
    media_image1.png
    Greyscale

Fujiyoshi et al. (US Pub. 2015/0316661) – which discloses a radiation imaging apparatus (Fujiyoshi et al.: Fig. 11 apparatus 200) including a plurality of detection elements (101,101’), a signal line (106), and a signal processing circuit (130), wherein the plurality of detection elements include first (101) and second detection elements (101’) that are connected to the signal line (106), the first detection element (101) having a first sensitivity (¶79 – different sizes of elements 101,101’ results in different sensitivity) to radiation that is different from a second sensitivity to radiation of the second detection element (101’).  However, Fujiyoshi et al. fails to disclose  the signal processing circuit being configured to generate information related to irradiation of radiation to the imaging region by correcting a first signal obtained from the first detection element with a second signal obtained from the second detection element.

    PNG
    media_image2.png
    738
    542
    media_image2.png
    Greyscale

Kawanabe et al. (US Pub. 2016/0041276) – which discloses a radiation imaging apparatus (Kawanabe et al.: Fig. 1 apparatus 101) including a plurality of detection elements (106,107,108), a signal line (111), and a signal processing circuit (102,103), wherein the signal processing circuit being configured to generate information related to irradiation of radiation (¶¶88-91) and correcting a first signal obtained from the first detection element (108) for the second detection element (107) based on the parasitic capacitance between conversion elements on the same signal line (Abstract; 111).  However, Kawanabe et al. fails to disclose the first detection element having a first sensitivity to radiation that is different from a second sensitivity to radiation of the second detection element.

    PNG
    media_image3.png
    585
    753
    media_image3.png
    Greyscale

Furthermore, there isn’t any teaching or motivation in the prior art for a radiation imaging apparatus (Fig. 1) including an imaging region including a plurality of detection elements (pixels 1) each including a conversion element; a first signal line (Fig. 1); and a signal processing circuit (13) configured to process signal output via the first signal line, wherein the plurality of detection elements (1) include first (4) and second (5) detection elements that are connected to the first signal line, the first detection element (4) having a first sensitivity to radiation that is different from a second sensitivity to radiation of the second element (5), and the signal processing circuit (13) being configured to generate information related to irradiation of radiation to the imaging region by correcting a first signal obtained from the first detection element (4) with a second signal obtain from the second detection element (5), in combination with the other claimed elements.  Claims 2-11 would allowable based on dependency. 

    PNG
    media_image4.png
    616
    743
    media_image4.png
    Greyscale


Conclusion	
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY SCOTT VALENTINER whose telephone number is (571)272-7504. The examiner can normally be reached M-F / 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/JEREMY S VALENTINER/Examiner, Art Unit 2884